DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Authorization for this examiner's amendment was given in a telephone interview with Stephen Pulley on August 23, 2022.
The application has been amended as follows:
In claim 6, “The tunable man-made matrix of claim 1” has been replaced with “The tunable man-made matrix of claim 5” on line 1.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art does not teach a tunable man-made matrix comprising a mixture that receives at least one tissue sample in at least one preformed receptacle for histological processing and microtome sectioning, wherein the mixture comprises the claimed concentrations of animal protein, one or more lipids, glycerin, water, a gelling agent, and an inorganic buffer, as recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651